Appellant urges that our holding in this case is directly contradictory to what we held in Wortham v. State,95 Tex. Crim. 135, 252 S.W. 1063. We cannot agree to the correctness of this. In the Wortham case he defended on the ground that he was a traveler. Proof that he had whisky in his automobile was objected to on the ground that it in nowise tended to show him not a *Page 99 
traveler. We held the contention to be sound. In the instant case appellant testified that he got a pistol from his brother on Fourteenth street in Fort Worth for the purpose of carrying it out to a gunsmith on Sycamore street southeast of Fort Worth. When arrested appellant was nine blocks north of Fourteenth street and in an almost entirely opposite direction from where he said the gunsmith lived. When arrested he was found to have a pistol loaded all around, concealed under his shirt. As illustrating the falsity of a claim that he had gotten the pistol and was taking it from where he got it to where the gunsmith lived, the state was entitled to show him in possession of a quantity of liquor which he had in his car. The state did not introduce this proof as a part of its original case, but in rebuttal to appellant's claim that his purpose in having the pistol was to take it out to the gunsmith for repair. The state showed that the pistol was in shooting condition and was loaded, and, as strengthening its position, manifested by the cross-examination of the appellant by the state's attorney, in effect, that appellant was engaged in the illegal business of transporting liquor, and was carrying the pistol in furtherance of an illegal design, we think the state properly permitted to prove that he had a quantity of whisky in his car.
The motion for rehearing will be overruled.
Overruled.